SECOND DIVISION
                                 DOYLE, C. J.,
                             ANDREWS and RAY, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       May 31, 2017




In the Court of Appeals of Georgia
 A17A0455. KNOWLES v. THE STATE.                                              DO-016 C

      DOYLE, Chief Judge.

      Barbara Knowles was convicted of making a false report of a crime1 and three

counts of making a false statement.2 She appeals the denial of her motion for new

trial, arguing that: (1) the evidence was insufficient to support her convictions; (2) the

rule of lenity should have been applied to her convictions for making false

statements; and (3) she received ineffective assistance of counsel. For the reasons that

follow, we affirm Knowles’s convictions, but vacate her sentences for making a false

statement and remand for resentencing.




      1
          OCGA § 16-10-26.
      2
          OCGA § 16-10-20.
      Knowles was tried along with co-defendants Kelly Marlow and Robert Trim,

both of whom were convicted of two felony counts of making a false statement. All

three defendants appealed. We affirmed Marlow’s and Trim’s convictions in Marlow

v. State,3 but vacated their sentences and remanded for resentencing. The relevant

facts, as set forth in that opinion, follow:

               Viewed in the light most favorable to the verdict,4 the record
      shows that on June 13, 2013, at approximately 11:00 p.m., a Canton
      police officer responded to a 911 call made by Barbara Knowles outside
      the Painted Pig restaurant in Canton. When he arrived, the officer spoke
      with Knowles, Marlow, and Trim, and [Knowles] advised that “they had
      left a school board meeting that was very heated, and when they crossed
      the two-lane, one way street between the crosswalk and the actual
      entrance of the restaurant, Cherokee County Schools Superintendent
      Frank Petruzielo came speeding by in an aggressive manner, and he
      came very close to them, and they felt threatened.”[5]


      The officer took a report, but he advised the trio that he would not
      pursue an investigation or charges and that they could obtain a citizen
      warrant in magistrate court if they wished to further pursue the matter.



      3
          339 Ga. App. 790 (792 SE2d 712) (2016), cert. applied for.
      4
          See Short v. State, 234 Ga. App. 633, 634 (507 SE2d 514) (1998).
      5
          This conversation was the basis for Count 1, making a false report of a crime.

                                               2
      A police supervisor subsequently reviewed the incident report, and on
      June 14, 2013, he referred the matter to a detective for investigation. The
      detective contacted Knowles, Trim, and Marlow and asked them to
      provide written statements via email. [On June 23, 2013, Knowles
      emailed her written statement to the detective, and she went into the
      police station and signed it on July 2, 2013.6 In the statement, Knowles
      advised that as she, Marlow, and Trim were crossing the street, “[they]
      turned and saw a white, BMW SUV accelerating and changing from the
      right lane to the left lane where they were crossing.” According to her
      statement, Knowles was in front of Marlow and Trim, and Trim “had to
      push [Marlow] forward in order for them not to be hit by the driver of
      the SUV. The driver never slowed down. . . .” Knowles stated that
      [Petruzielo] was the driver of the BMW, and she called 911 and reported
      the incident because she “felt that [her] life had been in danger.”]


      ...

      On June 20, 2013, the detective obtained surveillance video from
      outside the Painted Pig at 10:40 p.m. on June 13, 2013.7 According to
      the detective, the video shows Knowles “casually” walk across the street
      to the sidewalk without turning around and walk into the restaurant.
      Trim then reaches the sidewalk, followed by Marlow. The video does
      not show Trim pushing Marlow out of the way in the way [Knowles]
      described in [her] statement[]. It does depict Petruzielo driving past in

      6
        Knowles’s act of signing the written statement at the police department on
July 2, 2013, is the basis for Count 3 of the indictment.
      7
          The surveillance video was played for the jury at trial.

                                            3
      his vehicle.8 The detective described the surveillance video as
      “inconsistent” with the accusations made by . . . Knowles[, Marlow, and
      Trim].


      On July 2, 2013, Knowles[, Marlow, and Trim] met with police at the
      scene, and they gave recorded oral statements and re-enacted their
      version of the events involving Petruzielo, narrating as they did so.[9]
      Their statements essentially repeated their written statements, and
      according to the detective, their statements and re-enactment remained
      inconsistent with the video surveillance.10


      As a result of the investigation, Knowles was charged with one count of

making a false report of a crime (Count 1) and three counts of making a false

statement (Counts 2-4). The trial court granted a directed verdict as to




      8
        At trial, the State introduced the testimony of the police officer who worked
in the intelligence division of the police department and analyzed the surveillance
video. Based on his analysis of the frames in the video, the officer opined that
Petruzielo was traveling approximately 11.4 miles an hour as he drove past the scene.
A defense expert refuted this conclusion, testifying that Petruzielo was traveling
between 21 and 24.5 miles per hour.
      9
       The statements and reenactment were recorded and played at trial. The re-
enactment video is the basis for Count 4 of the indictment against Knowles.
      10
           (Footnotes and punctuation omitted.) Marlow, 339 Ga. App. at 790-792.

                                          4
Count 2,11 and Knowles was convicted of the remaining counts and sentenced to 10

years to serve 60 days in custody, with the remainder to be served on probation. The

trial court denied her subsequent motion for new trial, and this appeal followed.

      1. Sufficiency of the evidence. Knowles argues that the evidence was

insufficient to support her convictions. We disagree.

               On appeal from a criminal conviction, we view the evidence in the
      light most favorable to the verdict and an appellant no longer enjoys the
      presumption of innocence. This Court determines whether the evidence
      is sufficient under the standard of Jackson v. Virginia,12 and does not
      weigh the evidence or determine witness credibility. Any conflicts or
      inconsistencies in the evidence are for the jury to resolve. As long as
      there is some competent evidence, even though contradicted, to support
      each fact necessary to make out the State’s case, we must uphold the
      jury’s verdict.13




      11
        Count 2 was based on a phone call Knowles made to the detective on June
14, 2013.
      12
           443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
      13
       (Punctuation omitted.) Marlow, 339 Ga. App. at 792-793 (1), quoting
McClendon v. State, 287 Ga. App. 238, 239 (1) (651 SE2d 165) (2007).

                                           5
      (a) Making a false report of a crime. OCGA § 16-10-26 provides: “A person

who willfully and knowingly gives or causes a false report of a crime to be given to

any law enforcement officer or agency of this state is guilty of a misdemeanor.”

      Knowles argues that because she did not actually use the specific words

“reckless conduct” or “aggravated assault” or otherwise specifically name the crime

she alleged Petruzielo committed when she first contacted police, her statements do

not constitute a false report of a crime. This argument is without merit. The

indictment did not allege that Knowles used any specific language, and the statute

does not require it as an element of the crime.

      Next, Knowles contends that the State failed to prove beyond a reasonable

doubt that the report that she made to police was false. As we stated in Marlow,

      the jury viewed the video surveillance footage and read and heard the
      testimony regarding [Knowles’s] statement[] to police. . . . It is the
      province of the jury to resolve any conflicts in the evidence and to
      determine the credibility of witnesses, and the fact that such conflicts
      may be resolved adversely to [Knowles] does not render the evidence
      insufficient. The evidence was sufficient to authorize the jury to
      determine that the State excluded all reasonable hypotheses save that of
      [Knowles’s] guilt, and to authorize a rational trier of fact to find




                                          6
      [Knowles] guilty beyond a reasonable doubt of [making a false report of
      a crime].14




      (b) Making a false statement. OCGA § 16-10-20 provides:

      A person who knowingly and willfully falsifies, conceals, or covers up
      by any trick, scheme, or device a material fact; makes a false, fictitious,
      or fraudulent statement or representation; or makes or uses any false
      writing or document, knowing the same to contain any false, fictitious,
      or fraudulent statement or entry, in any matter within the jurisdiction of
      any department or agency of state government or of the government of
      any county, city, or other political subdivision of this state shall, upon
      conviction thereof, be punished by a fine of not more than $1,000.00 or
      by imprisonment for not less than one nor more than five years, or both.


      (i) Knowles contends that the evidence was insufficient to support her

convictions for Counts 3, 4, and 5. But as we concluded in Marlow and reiterated in

Division 1 (a), Knowles’s statements to police, as contrasted with the video

surveillance footage of the incident, were sufficient to support her convictions for

making false statements.15

      14
         (Punctuation omitted.) Marlow, 339 Ga. App. at 793 (1), quoting Banta v.
State, 282 Ga. 392, 395-396 (1) (651 SE2d 21) (2007).
      15
           See Marlow, 339 Ga. App. at 793 (1).

                                          7
      (ii) Knowles further contends that the State failed to prove venue as to Count

3, which arose out of her signing a printed copy of her email at the police station on

July 3. Specifically, Knowles argues that venue is proper in her location when she

sent the email to the detective and that there is no evidence that the location was in

Cherokee County. Knowles relies upon Spray v. State.16 Her reliance, however, is

misplaced and overlooks the language of the indictment in this case.

      Here, Knowles was not charged with making a false statement by sending the

email. Instead, Count 3 charged her with making a false statement by “providing a

false written statement” to police on July 2, 2013, when she went to the Canton Police

Department in Cherokee County and signed her name to and attested to the contents

of a printed copy of her email. Under these circumstances, venue was proper in

Cherokee County.

      16
          223 Ga. App. 154 (476 SE2d 878) (1996). In Spray, the defendant was
charged with making a false statement by filling out an application and falsely
attesting to its contents. The defendant argued that venue for the crime should have
been in the county where the application form was sent after he signed it. We
disagreed, holding that venue was proper where the defendant made the statement,
not in the county to which he sent the form. See id. at 157-158 (2). Compare State v.
Johnson, 269 Ga. 370, 372 (2) (499 SE2d 56) (1998) (holding that “venue for the
prosecution of OCGA § 16-10-20 for the use of a false document is proper in the
county in which the document was submitted for use, even if the person charged with
using the false document made the document in another county”) (emphasis
supplied).

                                          8
      2. Rule of lenity. Knowles contends that her felony sentences for making false

statements (Counts 3, 4, and 5) should be vacated and that she should be resentenced

for misdemeanor making a false report of a crime. For the same reasons stated in

Marlow,17 we agree. Accordingly, we vacate Knowles’s sentences for the felony

offense of making a false statement and remand for resentencing for the misdemeanor

offense of making a false report of a crime, OCGA § 16-10-24.

      3. Ineffective assistance of counsel. Finally, Knowles contends that trial

counsel was ineffective.

               To establish that [her] trial counsel was constitutionally
      ineffective, [Knowles] was required to prove both deficient performance
      by counsel and resulting prejudice. To prove deficient performance,
      [Knowles] had to demonstrate that counsel performed his duties in an
      objectively unreasonable way, considering all the circumstances and in
      the light of prevailing professional norms. Because judicial scrutiny of
      counsel’s performance must be highly deferential, the law recognizes a
      strong presumption that counsel performed reasonably, and the
      defendant bears the burden of overcoming this presumption. To carry
      this burden, [Knowles] must show that no reasonable lawyer would have
      done what [her] counsel did, or failed to do what [her] counsel did not
      do. In particular, decisions regarding trial tactics and strategy may form
      the basis for an ineffectiveness claim only if they were so patently


      17
           339 Ga. App. at 794-798 (2).

                                          9
      unreasonable that no competent attorney would have followed such a
      course. Even if a defendant can prove that [her] counsel’s performance
      was deficient, [s]he must also prove prejudice by showing a reasonable
      probability that, but for counsel’s unprofessional errors, the result of the
      proceeding would have been different. It is not enough to show that the
      errors had some conceivable effect on the outcome of the proceeding.
      Rather, the defendant must demonstrate a reasonable probability of a
      different result, which, the United States Supreme Court has explained,
      is a probability sufficient to undermine confidence in the outcome. In
      all, the burden of proving a denial of ineffective assistance of counsel
      is a heavy one.18


      (i) Knowles argues that trial counsel was ineffective by failing to call character

witnesses for her at trial. But trial counsel testified that he did not call character

witnesses because the case “wasn’t a trial about character. It was a trial – we were up

against the video. . . . [O]ur case was about perception. It was about the video that we

were trying to overcome and experts.” He also elected not to call them because he did

not want to open the door to evidence regarding animosity between Knowles and

school board members, which he thought could provide evidence of a motive for her

actions.


      18
       (Citations and punctuation omitted.) Smith v. State, 298 Ga. 406, 412 (3) (a)
(782 SE2d 269) (2016), quoting Strickland v. Washington, 466 U. S. 668, 687, 694
(104 SCt 2052, 80 LE2d 674) (1984).

                                          10
               [W]hether to introduce character evidence and potentially open
      the door for impeachment is clearly [a question] of tactics and strategy.
      . . . Even assuming that trial counsel’s decision not to call character
      witnesses on [Knowles’s] behalf was ill-advised and based on an
      evaluation of the evidence which hindsight shows to be incorrect, we
      nevertheless regard that decision as being a matter of trial strategy,
      which, even if erroneous, does not itself constitute a denial of effective
      assistance of counsel.19


      (ii) Knowles also argues that trial counsel was ineffective by failing to remind

the court that Knowles had filed a demurrer. We disagree.

      Prior to trial, Knowles filed a general demurrer, stating that she “demurs to said

indictment on the [ground] that the same fails to adequately charge this [d]efendant

with any offense against the State of Georgia.”20 At trial, Knowles’s trial attorney,

through trial counsel for one of the co-defendants, moved for a directed verdict as to

Count 3 of the indictment. After hearing argument of counsel, the trial court denied

the motion, stating:

      [h]aving reviewed the authority cited by counsel and with consideration
      of the evidence presented in regard to the motion for a directed verdict,

      19
        (Punctuation omitted.) Neal v. State, 290 Ga. 563, 566-567 (4) (722 SE2d
765) (2012).
      20
           The demurrer did not specify any particular counts Knowles was challenging.

                                           11
      as it relates to the verbiage of Count . . . 3 . . . – that because the
      indictment does not allege either – make or use a false written statement
      but otherwise alleges that the accused provided a false written statement,
      the court notes that there are no – there are no demurrers filed to the
      form of the indictment, that there is no black letter law that the court
      could find and that [was] cited to the court as to that particular issue, and
      that is whether or not signing a previously made electronic
      communication is making another false written communication or
      whether it’s using a false writing or both.


Trial counsel for Knowles did not remind the trial court that she had, in fact, filed a

demurrer, and she now argues on appeal that this failure constitutes ineffective

assistance of counsel. But this argument overlooks the fact that the trial court also

denied the motion on the basis that there was no case law finding the language of

Count 3 insufficient to charge a violation of OCGA § 16-10-20.

      Again, in relevant part, OCGA § 16-10-20 prohibits a person from “mak[ing]

or us[ing] any false writing or document, knowing the same to contain any false,

fictitious, or fraudulent statement.” Here, Count 3 charged that Knowles made a false

statement in violation of OCGA § 16-10-20 by “knowingly and willfully provid[ing]

a false written statement to Detective Andrew Henson.” We reject Knowles’s

argument that by using the word “provide” as opposed to “make” or “use” the State


                                           12
failed to allege a violation of OCGA § 16-10-20. There is no requirement that the

indictment track precisely the language of the Code section, and it is clear from the

wording of Count 3 that the State alleged that Knowles made a written statement and

gave it to police, knowing it to be false, which constitutes a violation of OCGA § 16-

10-20.

               Because the indictment was sufficient to withstand demurrer, the
      failure of [Knowles’s] trial counsel to [remind the court that she had
      filed a] demurrer did not constitute deficient performance. Accordingly,
      [Knowles] did not demonstrate that [s]he received ineffective assistance
      of counsel, and the trial court did not err in denying [her] motion for
      new trial.21


      Judgment of conviction affirmed, sentence vacated and case remanded for

resentencing. Andrews and Ray, J.J., concur.




      21
           (Footnote omitted.) Raybon v. State, 309 Ga. App. 365, 367 (710 SE2d 579)
(2011).

                                          13